Citation Nr: 0108045	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-04 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for service-connected 
posttraumatic stress disorder (PTSD) currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969 and from July 1970 to October 1973.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

The present case arises from a March 1999 rating decision 
that granted an increased disability rating for the veteran's 
service-connected PTSD from 10 percent disabling to 30 
percent disabling.  The veteran expressed disagreement with 
this rating in a NOD filed in January 2000.  A statement of 
the case was issued in February 2000 and a substantive appeal 
was received later that month.  The case was then certified 
for appellate review by the Board.

REMAND

A review of the record reflects that the RO gave notice to 
the veteran that his appeal was being transferred to the 
Board in a letter to him in April 2000.  In that letter he 
was apprised of the regulation, 38 C.F.R. § 20.1304, which 
governs the submission of additional evidence in an appeal 
after the Board has received the file.  In pertinent part, 
that regulation provides that an appellant will be granted a 
period of 90 days following the mailing of notice to him that 
an appeal has been certified to the Board for appellate 
review and the appellate record has been transferred to the 
Board, during which time the appellant may submit additional 
evidence.  By the provisions of 38 C.F.R. § 20.1304(c), any 
such evidence so received at the Board, "must be referred to 
the agency of original jurisdiction for review and 
preparation of a supplemental statement of the case unless 
this procedural right is waived . . . ." (Emphasis added).
Thereafter, the record shows that the Board received 
additional evidence from the veteran, in July 2000, 
consisting of two pages from a Social Security Administrative 
(SSA) decision.  At no time did the veteran indicate he 
wished to waive his right to have this evidence reviewed 
initially by the agency of original jurisdiction.

The preceding discussion clearly shows that the veteran 
submitted, directly to the Board, additional evidence that he 
intended to be used in the consideration of his current 
appeal.  This evidence was received at the Board less than 90 
days after the claims file had been transferred to the Board 
from the RO, and it was not accompanied by a waiver of the 
veteran's right to have this evidence first reviewed by the 
RO.  Under these circumstances, the provisions of 38 C.F.R. 
§ 20.1304 require that this evidence must be referred to the 
RO for its consideration, and it will therefore be necessary 
to return this case to the RO for further review prior to the 
Board's entering a final decision.

In addition, the Board notes that the veteran indicated on 
his VA 9 form that his condition has worsened since the 
November 1998 VA examination which was the basis for the 30 
percent disability evaluation.  We also observe that the 
report from the VA examination is the most recent medical 
record associated with the claims file.  Given the veteran's 
recent complaints and the SSA decision granting the veteran 
disability benefits due to his PTSD symptoms, the Board 
believes additional development, including an attempt to 
secure all current psychiatric treatment records, the full 
SSA benefits decision and its underlying evidence, and a 
current examination of the veteran, should be undertaken 
before it renders a final determination.

In regard to this additional development, the Board also 
notes there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992).

Although the delay occasioned by this Remand is regrettable, 
in view of the foregoing, this case is being returned to the 
RO for the following action:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to guidance 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

2. With respect to the particular 
development required by this appeal, and 
to be included in the assistance 
provided the veteran under the Veterans 
Claims Assistance Act of 2000, the RO 
should contact the SSA and request a 
copy of the SSA decision awarding the 
veteran benefits and the medical records 
upon which the award was based.  The 
decision and any records obtained should 
be associated with the claims file.

3. The RO should ask the veteran to 
identify those places at which he has 
received psychiatric treatment since 
November 1998.  After obtaining any 
appropriate authorizations, the RO 
should attempt to obtain and associate 
with the claims file copies of the 
medical records the veteran identifies.

4. Next, the veteran should be afforded an 
examination for VA purposes.  The 
purpose of this examination will be to 
determine the severity of his PTSD.  The 
claims folder and a copy of this remand 
should be made available and reviewed by 
the examiner prior to the examination of 
the veteran.  The examiner should review 
the veteran's entire medical history, 
prior to offering an assessment of 
occupational and social impairment 
directly due to psychiatric disability.  
The examiner should state in the 
examination report that such review was 
conducted.  The examiner must conduct a 
detailed mental status examination.  Any 
indicated testes or studies should be 
accomplished.  The examiner must provide 
a comprehensive report including 
complete rationale for all conclusions 
reached.  The examiner should:
a) Indicate the exact diagnosis or 
diagnoses of the veteran's 
psychiatric disorder(s).
b) Evaluate and describe in detail the 
effect of the veteran's service-
connected psychiatric disorder may 
have on his occupational capacity.
c) Render an opinion whether the 
service-connected psychiatric 
disorder prevents employment.
d) State whether the veteran's PTSD is 
manifested by any of the following 
symptoms.  If so manifested, the 
examiner should state the frequency 
or severity of the symptom:
i) Depressed mood
ii) Anxiety
iii) Suspiciousness
iv) Panic attacks
v) Chronic sleep impairment
vi) Mild memory loss (such as 
forgetting names, directions, 
recent events)
vii) Flattened affect
viii) Circumstantial, circumlocutory, 
or stereotyped speech
ix) Difficulty in understanding 
complex commands
x) Impairment of short- and long-
term memory
xi) Impaired judgment
xii) Impaired abstract thinking
xiii) Disturbances of motivation and 
mood
xiv) Difficulty in establishing and 
maintaining effective work and 
social relationships
xv) Suicidal ideation
xvi) Obsessional rituals which 
interfere with routine activities
xvii) Speech intermittently illogical, 
obscure or irrelevant
xviii) Near-continuous panic or 
depression affecting the ability to 
function independently, 
appropriately and effectively
xix) Impaired impulse control (such 
as unprovoked irritability with 
periods of violence)
xx) Spatial disorientation
xxi) Neglect of personal appearance 
and hygiene
xxii) Difficulty in adapting to 
stressful circumstances (including 
work or a work-like setting )
xxiii) Inability to establish and 
maintain effective relationships
xxiv) Gross impairment in thought 
processes or communication
xxv) Persistent delusions or 
hallucinations
xxvi) Grossly inappropriate behavior
xxvii) Persistent danger of 
hurting self or others
xxviii) Intermittent ability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene)
xxix) Disorientation to time or place
xxx) Memory loss for names of close 
relatives, own occupation, or own 
name

e) Discuss the effect, if any, of the 
veteran's PTSD, as opposed to any 
nonservice-connected psychiatric or 
physical disorders, on his social and 
industrial adaptability.  If it is 
medically impossible to distinguish such 
symptoms resulting from the various 
disorders, the examiner should 
specifically state so in the examination 
report.

f) Assign a Global Assessment of 
Functioning (GAF) designation for the 
veteran's service-connected PTSD 
consistent with the DSM-IV.  The 
examiner must provide a definition of 
the score assigned and should indicate 
the degree of impairment it represents 
or otherwise explain the significance of 
the score.  The report should contain 
complete and detailed rationale for all 
opinions expressed.

When the foregoing development actions are complete, the RO 
should readjudicate the claim for an increased disability 
rating for service-connected PTSD.  If the benefit sought on 
appeal remains denied, the appellant and the appellant's 
representative, if any, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



